DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The claim amendment filed on 01/26/2022 was entered with pending Claims 1 – 20. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
identify, within at least a subset of the plurality of camera datasets, a visual representation of a sensor target, wherein the sensor target includes a set of markings on a substrate, wherein the visual representation of the sensor target depicts the set of markings on the substrates, identify vertices between respective markings from the set of markings; calibrate the camera based on an appearance of a grid that is associated with the set of markings and is generated by connecting the vertices between the respective markings; identify, within at least a subset of the plurality of infrared datasets, an infrared representation of the sensor target, wherein each of the set of markings absorbs more heat than the substrate and are thus discernable from the substrate in the infrared representation of the sensor target, and calibrate interpretation of data captured by the infrared sensor based on the infrared representation of the sensor target.
Claims 2 – 15 are dependent upon Claim 1 and are therefore allowable.
Independent Claim 16 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
identifying, within at least a subset of the plurality of camera datasets, a visual representation of a sensor target, wherein the sensor target includes a set of markings on a substrate, wherein the visual representation of the sensor target depicts the set of  markings on the substrate; identifying vertices between respective markings from the set of markings; calibrating the camera based on an appearance of a grid that is associated with the set of markings and is generated by connecting the vertices between the respective markings; receiving a plurality of infrared datasets from an infrared sensor coupled to the housing, wherein the infrared sensor captures the plurality of infrared datasets over the course of the calibration time period, wherein each of the one or more changes in positioning corresponds to at least one of the plurality of infrared datasets; identifying, within at least a subset of the plurality of infrared datasets, an infrared 5 of 11Application No.: 16/834,900DOCKET NO.: 102397-647356_P100332US01 representation of the sensor target, wherein each of the set of markings absorbs more heat than the substrate and are thus discernable from the substrate in the infrared representation of the sensor target; and calibrating interpretation of data captured by the infrared sensor based on the infrared representation of the sensor target.
Claims 17 – 19 are dependent upon Claim 16 and are therefore allowable.

Independent Claim 20 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
 identifying, within at least a subset of the plurality of camera datasets, a visual representation of a sensor target, wherein the sensor target includes a set of markings on a substrate, wherein the visual representation of the sensor target depicts the set of  markings on the substrate; identifying vertices between respective markings from the set of markings; calibrating the camera based on an appearance of a grid that is associated with the set of markings and is generated by connecting the vertices between the respective markings; receiving a plurality of infrared datasets from an infrared sensor coupled to the housing, wherein the infrared sensor captures the plurality of infrared datasets over the course of the calibration time period, wherein each of the one or more changes in positioning corresponds to at least one of the plurality of infrared datasets; identifying, within at least a subset of the plurality of infrared datasets, an infrared representation of the sensor target, wherein each of the set of markings absorbs more heat than the substrate and are thus discernable from the substrate in the infrared representation of the sensor target; and calibrating interpretation of data captured by the infrared sensor based on the visual representation of the sensor target and the infrared representation of the sensor target.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667